The defendant was tried under section 337, ch. 313, of the Code of the City of Birmingham, which reads as follows:
"No person, firm or corporation shall sell, barter, supply, offer or expose for sale, barter or supply within the city or the police jurisdiction thereof, or have in their possession for such purpose or purposes, any milk which contains less than 3.5 per cent. butter fat, or more than 87.5 per cent. water, or less than 12.5 per cent. total solids, and the specific gravity at 60 degrees Fahrenheit shall not be less than 1.029 nor higher than 1.033; all milk of a lower grade than specified by this section is below standard and shall be regarded as adulterated and impure, and shall be condemned as unfit for food, and destroyed by the meat and milk inspector or his assistants, and the vendor thereof punished as provided in section 359 of the City Code."
There seems to be no ambiguity in this language of this ordinance, and no indefiniteness or uncertainty as to its provisions. The appellant's counsel cites no authority and offers no argument in support of the assignments of error, and we know of none.
The fact that section 340 of the Code of Birmingham makes a different provision as to "skimmed milk" does not render section 337 ineffective. Milk is the liquid secreted by the mammary glands of female mammals for the nourishment of their young. Standard Dict. And when applied to the ordinary milk sold for human consumption, in this country, means the milk as it comes from a female cow, without adulteration or change in its condition. "Skimmed milk" is milk with the cream, or butter fat, extracted, and is too well understood to admit of any confounding *Page 143 
of the term or misunderstanding of its meaning.
There is no error in the record, and the judgment is affirmed.
Affirmed.